ON REHEARING
ELLIOTT, J.
Rapides Grocery Company, Inc., plaintiff appellee, alleges in its petition for rehearing that our opinion and decree herein is contrary to the law and evidence and therefore erroneous in holding that the bean- seed sold defendant was worthless as seed, and that the court did not pass on the question of prescription of one year which it had interposed against defendant’s demand in reconvention, and that the placing of the cost in both courts on the plaintiff was not equitable.
The hearing was granted, and we have gone over the grounds of complaint.
*34As for the complaint that the- bean seed was not worthless, we remain satisfied with our opinion and decree on that subject.
We are satisfied that the defendant was damaged as held as a result of having been sold bean seed that would not germinate. The evidence is not as precise as might have been as to the amount of defendant’s loss on that account, but the amount fixed as due defendant on that account is not too much.
On the question of prescription, we are satisfied with our opinion and decree on that subject. The sale of the cotton seed was negotiated by one agent representing plaintiff, and that of the soy bean seed by another agent representing the plaintiff. The two came to defendant’s residence together and worked together in selling plaintiff seed. One sold him the cotton seed; the other one immediately sold him the bean seed. The cotton seed and bean seed were sold to the defendant at the same time; the two objects constituting one obligation.
Defendant testifies that it was one account, and it seems to us that the two items should have appeared as such on plaintiff’s account against the defendant. But plaintiff saw proper, after waiting more than a year, to bring suit for the cotton seed, and made no mention of the bean seed; yet plaintiff had received from the defendant a check for $250, which was more than the price that had been agreed on for the bean seed.
It seems to us to be a proper inference from plaintiff’s action in the matter that it endeavors to leave the bean seed out of view, knowing that they were worthless as seed and that defendant was damaged as a result of the sale.
If plaintiff’s procedure accomplishes the. end which seems to be its object, then it will recover on account of the cotton seed and escape the consequences resulting from its sale of worthless bean seed.
In our law, an obligation is, in its general and most extensive sense, synonymous with duty, so we feel justified by the facts and circumstances in trying to enforce on the plaintiff what seems to us to be plaintiff’s duty. The plaintiff cannot justly recover of defendant on account of the cotton seed without at the same time accounting to him for the consequences of having sold him worthless bean seed. It appears to us that defendant’s demand in reconvention herein is necessarily connected with and incidental to the demand which the plaintiff has brought against the defendant. But, as plaintiff and defendant live in different parishes, such a connection and incident is not necessary; consequently, even if we were to take the position that the sale of the cotton seed and bean seed were not the same transaction, still the present suit is a proper time for defendant to claim an accounting from plaintiff as to the loss sustained because of the bean seed.
The provision made in the Code Practice, art. 20, is authority for holding that defendant’s loss sustained on account of the bean seed may be brought forward to offset and extinguish plaintiff’s demand on account of the cotton seed, although more than one year has passed since the sale in question.
In Thompson v. Milburn et al., 1 Mart. (N. S.) 468 (volumes 1 and 2 bound and paged together), the court said;
“The article of our code, which directs that the action of redhibition must be brought in one year at farthest from the date of the sale, can only receive an application in cases where the vendee is plaintiff, and brings an action. It leaves untouched the right to offer the want of con*35sideration as a defence against paying the price agreed on.”
The facts in that case were different from that before the court, but the principle on which the case is based is that a party may urge defensively a right based on a cause of action, even though the action would be prescribed if the party urging it defensively had brought it forward as a ground of action in a suit brought by him on the same. Davenport’s Heirs v. Fortier et al., 3 Mart. (N. S.) 695; Bushnell v. Brown’s Heirs, 4 Mart. (N. S.) 499; Paxton v. Cobb, 2 La. 137; Nichols v. Hanse & Hepp, 2 La. 385; Girod v. His Creditors, 2 La. Ann. 546; Gillespie v. Cammack, 3 La. Ann. 248; Lafiton v. Doiron, 12 La. Ann. 165; Riddle v. Kreinbiehl, 12 La. Ann. 297; Davis v. Millaudon, 14 La. Ann. 868; Edwards & Kurz v. Cold Storage Co., 46 La. Ann. 360, 15 So. 61; Framton v. Nelson, 142 La. 850, 77 So. 767 — are to the same effect.
In the case Girod v. His Creditors, 2 La. Ann. 546, the recovery was by way of a demand in reconvention, as in the present case. In the case Lafiton v. Doiron, 12 La. Ann. 297, the. seller was not aware at the time of the sale of the bad quality of the thing sold.
In the present case' we assume that the plaintiff was not aware at the time of the sale that the bean seed would not germinate.
The prescription of one year pleaded by the plaintiff against the defendant’s demand in reconvention was in effect, al-' though not expressly so stated, overruled in our first opinion and decree. We now expressly state that it was and is overruled.-
As for the cost, we placed the payment on the plaintiff. It seemed to us that it was equitably done, due to the plaintiff’s action as indicated by the record. We are satisfied that it should remain as previously ordered.
Our previous opinion and decree herein being correct in every respect, is now reinstated as the opinion and decree of this court and made final.